133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe BRASFIELD, Sr., Appellant,v.STATE of Arkansas;  Desha County, Arkansas;  Skippy Leek;Sam Pope;  Leo Bottom;  Wayne Bottom Farm, Inc.;  E.C. TatumFarm, Inc.;  Fred Pittman Farm, Inc.;  Willie Dean TatumFarm, Inc.;  Marion Gill;  Martin Walt;  David Walt;  MartinLee Walt Farm, Inc.;  Glenn Lambert Farm, Inc.;  Clyde LoveFarm, Inc.;  Don Smith;  Joe Grayson;  David Garrett;  WayneBeaty;  Jean Ellington;  United States of America, Appellees.
No. 97-1473.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 30, 1997.Decided:  Jan. 14, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joe Brasfield, Sr. appeals the district court's1 orders dismissing his civil rights complaint for failure to state a claim.  Having carefully reviewed the record and the parties' submissions, we agree Brasfield's complaint fails to state a claim against any of the named defendants.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
Brasfield's pending motions are denied as moot.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas